Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 	
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are moot in view of new ground of rejections. However, Examiner would like to address the following arguments.
Applicant argues: The limitations of “concurrently: overlaying, on the pass-through, a three-dimensional (3D) virtual object that represents a tangible article that is currently not in the physical environment of the device; and overlaying, on the pass-through, an affordance in association with the 3D virtual object;” was not taught by the reference Dye in view of Joyce.
Examiner disagrees: First the rejections rationale is changed in view of the amended limitations. However, Joyce teaches the above limitations. In Fig. 9B, the face image is the 

    PNG
    media_image1.png
    614
    386
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 7-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (US 2019/0391715 A1) in view of Chan et al. (US 2013/0085894 A1).
Regarding claim 1, Joyce teaches:
A method comprising: at a device including a display a non-transitory memory, and one or more processors coupled with the display and the non-transitory memory (FIG. 1): 
while presenting a pass-through that includes a pass-through video or an optical see-through of a physical environment of the device,([0068], “the physical space 200 includes an object 222. Here, the object 222 is an artwork on a wall of the physical space 200. The object 222 is contained within the field of view 204 of the camera assembly 112 of the client computing device 102.” [0069], “An example user interface screen 206 is also shown. The user interface screen 206 may, for example, be generated by the user interface engine 130 of the client computing device 102. The user interface screen 206 includes an image display panel 208,” ) concurrently (FIG. 6, 614. the captured image, the selected digital supplement and the user interface are all displayed) 
overlaying, on the pass-through, a three-dimensional (3D) virtual object that represents a tangible article that is currently not in the physical environment of the device; ([0073], “In some implementations, the digital supplement content is displayed as an overlay on the image display panel 208 over an image or camera feed. The digital supplement content may be three-dimensional augmented reality content.” FIG. 9B, glasses.)and 
overlaying, on the pass-through, an affordance in association with the 3D virtual object; ([0069], “An example user interface screen 206 is also shown. The user interface screen 206 may, for example, be generated by the user interface engine 130 of the client computing device 102. The user interface screen 206 includes an image display panel 208, and a digital supplement selection panel 210.” [0073], “For example, the digital supplement selection panel 210 may include a menu that includes user-actuatable controls that are each associated with a digital supplement.”[0070], “In some implementations, the user interface screen 206 is displayed to the user on a display device of the client computing device 102. In some implementations, the user interface screen 206 may be overlaid on an image (or video feed being captured by the camera of the computing device) of the physical space so. Additionally, the user interface screen 206 may be displayed as AR content over the user's field of view using an HMD worn by the user.” FIG. 9B, 932 )
detecting an input directed to the affordance;(FIG. 9B, [0122], “In some implementations, when the digital supplement for trying on glasses is selected, the image shown in the image display panel 908 is transmitted to a server that provides the digital supplement so that the image can be analyzed to determine where and how to position and size the AR content 960 or to recommend glasses to try on.”) and 
However Joyce does not, but Chan teaches:
in response to detecting the input, adding an identifier identifying the tangible article to a user selection queue.([0036], “At some point, the user may select to purchase the product by clicking on a feature where the item is added to some form of a queue, such as a shopping cart.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Joyce with the specific teachings of the Chan to allow user to select an item in the user interface to a user selection queue. The benefit would to provide a user option to record/view the items that users have shown interests.

Regarding claim 2, Joyce in view of Chan teaches:
The method of claim 1, wherein the pass-through includes representations of tangible articles that are located in the physical environment of the device. (Joyce, [0128], “Here, the image display panel 1008 now displays an image of a room and includes AR content 1060. The AR content 1060 includes a 3D model of the bed associated with the indicator 1040 overlaid on the image panel. The user may able to adjust the position of the AR content 1060 within the room to see how the bed would fit in the room.” The combination rationale of claim 1 is incorporated here.)

Regarding claim 3, Joyce in view of Chan teaches:
The method of claim 1, further comprising: 
displaying a web page that includes a two-dimensional (2D) representation of the tangible article;  (Joyce, [0025], “Various types of digital supplements may be available that are 
obtaining an input to switch from the web page to an augmented reality mode; and in response to obtaining the input to switch from the web page to the augmented reality mode, replacing display of the web page with the presentation of the pass-through that includes the 3D virtual object that represents the tangible article. ( Joyce [0127]-[0128], “In FIG. 10C, a user interface screen 1000c is shown after actuation of the user-actuatable control 1012. The user interface screen 1000c includes the image display panel 1008, a digital supplement selection panel 1010 and a reduced information panel 1032. The reduced information panel 1032 may include a user-actuatable control that when actuated may cause the information panel to pop-up and be displayed. Here, the image display panel 1008 now displays an image of a room and includes AR content 1060. The AR content 1060 includes a 3D model of the bed associated with the indicator 1040 overlaid on the image panel.”) 


The method of claim 1, wherein the input directed to the affordance includes a user selection of the affordance.(Joyce, FIG. 9B, 932 options allow users to select which glasses.)

Regarding claim 7, Joyce in view of Chan teaches:
The method of claim 1, wherein overlaying the affordance comprises compositing the affordance within a threshold distance of the 3D virtual object that represents the tangible article.(Joyce, FIG. 9B, the option buttons in 932 are placed within certain distance of the glasses. Applicant may argues that the reference does not explicitly teach this limitation. However, on the screen, the image object and the affordance is placed at certain region with certain distance apart.  It is a design choice to place the affordance within a threshold distance of the image object to indicate the relationship of the two entities.[0073], “In some implementations, the digital supplement content is displayed as an overlay on the image display panel 208 over an image or camera feed. The digital supplement content may be three-dimensional augmented reality content.” FIG. 9B, glasses.)

Regarding claim 8, Joyce in view of Chan teaches:
The method of claim 1, wherein overlaying the affordance comprises compositing the affordance at a designated portion of the pass-through.(Joyce, FIG. 9B, the options are placed at 932.)

Regarding claim 9, Joyce in view of Chan teaches:
The method of claim 1, further comprising: configuring the affordance.(Joyce, FIG. 10B, FIG. 9B the user options are different and can be changed based on different scenarios.)

Regarding claim 15, Joyce in view of Chan teaches:
The method of claim 1, further comprising: detecting an input directed to the 3D virtual object; and manipulating the 3D virtual object in accordance with the input directed to the 3D virtual object.(Joyce, [0122], “In FIG. 9B, a user interface screen 900b is shown after a user has actuated the user-actuatable control 912. After actuation, an expanded information panel 932 is shown that includes items to help a user visually try glasses on the face in the image. Here, multiple glasses styles are displayed and the user can select a pair to try on. Upon selecting a pair of glasses, AR content 960 is overlaid on the image display panel 908. Here, the AR content 960 corresponds to the selected glasses and is sized to match the face in the image.”)

Regarding claim 16, Joyce in view of Chan teaches:
The method of claim 1, further comprising: 
after overlaying the 3D virtual object that represents the tangible article on the pass- through, overlaying, on the pass-through, a second 3D virtual object that represents a second tangible article that is currently not in the physical environment of the device; (Joyce, [0127]-[0128], “In FIG. 10C, a user interface screen 1000c is shown after actuation of the user-actuatable control 1012. The user interface screen 1000c includes the image display panel 1008, a digital supplement selection panel 1010 and a reduced information panel 1032. The 
adding an identifier identifying the second tangible article to the user selection queue in response to detecting the input directed to the affordance, wherein the affordance is associated with the 3D virtual object and the second 3D virtual object. (joyce, [0130], “The information panel 1130 is displaying a digital supplement that includes product information about the vase and functionality to buy the vase. The digital supplement may, for example, include a workflow to initiate a purchase of the vase In this example, the digital supplement is identified based on the image content and the location of the client-computing device so that a digital supplement published by the store (or associated with the store) in which the image was captured can be identified and provided as a high-ranking result to a visual-content query when a client computing device is in the store. In some implementations, a different digital supplement would be provided for the same image if the location of the client computing device were changed.”)

Regarding claim 17, Joyce in view of Chan teaches:
The method of claim 16, further comprising: identifying, by a recommendation engine, the second tangible article based on the tangible article.(Joyce, [0121]-[0122], “In FIG. 9A a user interface screen 900a is shown. The user interface screen 900a includes an image display panel 908 and an information panel 930. In this example, the image display panel 908 is displaying an image of a face. Here, the face is an example of a supplement anchor. The information panel 930 includes a user-actuatable control 912 for a digital supplement that was identified for the supplement anchor in the image (i.e., the face). The user-actuatable control 912 is associated with a digital supplement for tying on glasses. In FIG. 9B, a user interface screen 900b is shown after a user has actuated the user-actuatable control 912. After actuation, an expanded information panel 932 is shown that includes items to help a user visually try glasses on the face in the image. Here, multiple glasses styles are displayed and the user can select a pair to try on. Upon selecting a pair of glasses, AR content 960 is overlaid on the image display panel 908. Here, the AR content 960 corresponds to the selected glasses and is sized to match the face in the image.”)

Regarding claim 18, Joyce in view of Chan teaches:
The method of claim 1, further comprising: displaying a replacement affordance in association with the 3D virtual object, (Joyce, FIG. 8A, control 814 ) wherein the replacement affordance allows the 3D virtual object to be replaced with a second 3D virtual object representing a second physical article; (Joyce, FIG. 8B, [0118], “In FIG. 8B, a user interface detecting an input directed to the replacement affordance; and in response to detecting the input directed to the replacement affordance, replacing the 3D virtual object with the second virtual object. (Joyce,FIG. 8B, [0118], “In FIG. 8B, a user interface screen 800b is shown after a user has actuated the user-actuatable control 814. After actuation, an expanded information panel 832 is shown that includes items to help a user calculate how to split a check. For example, the number of people splitting the check can be entered to determine the amount each should pay.” FIG. 10C.)

Claim 19 and 20 recite similar limitations of claim 1, in form of device and medium respectively, thus are rejected using the same rationale.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Chan and further in view of Mercury et al. (US 2019/0087519 A1).
Regarding claim 5, Joyce in view of Chan teaches:
The method of claim 1, wherein the input directed to the affordance (Joyce, FIG. 9B, select different glasses.)
However, Joyce in view of Chan does not, but Mercury teaches:
includes a gaze input directed to the affordance.([0076], “Input devices 530 may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Joyce in view of Chan with the gesture control of Mercury to provide uses very convenient human machine interaction interface.

Regarding claim 6, Joyce in view of Chan teaches:
The method of claim 1, wherein the input directed to the affordance (FIG. 9B, select different glasses.)
However, Joyce in view of Chan does not, but Mercury teaches:
includes a verbal input.([0076], “Input devices 530 may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a display, a scroll wheel, a click wheel, a dial, a button, a switch, a keypad, audio input devices with voice command recognition systems, microphones, and other types of input devices. Input devices 530 may also include three dimensional (3D) mice, joysticks or pointing sticks, gamepads and graphic tablets, and audio/visual devices such as speakers, digital cameras, digital camcorders, portable media players, webcams, image scanners, fingerprint scanners, barcode reader 3D scanners, 3D printers, laser rangefinders, and eye gaze tracking devices. Additional input devices 530 may include, for example, motion sensing and/or gesture recognition devices that enable users to control and interact with an input device through a natural user interface using gestures and spoken commands, eye gesture recognition devices that detect eye activity from users and transform the eye gestures as input into an input device, voice recognition sensing devices that enable users to interact with voice recognition systems through voice commands, medical imaging input devices, MIDI keyboards, digital musical instruments, and the like.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Joyce in view of Chan with the gesture control of Mercury to provide uses very convenient human machine interaction interface.


Claim 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Chan and further in view of Dye et al. (US 2017/0357420 A1);

The method of claim 1, further comprising: 
However, Joyce in view of Chan does not, but Dye teaches:
changing a visual attribute of the affordance. (Dye, FIG. 5I, 5H, the operation associated with the affordance 521 is changed, so as the visual representation.)
Joyce in view of Chan teaches different affordances that users can select to perform different operations. Dye further teaches to change the visual attributes based on whether a affordance is selected or not.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Joyce in view of Chan with the specific teachings of Dye to provide a better user interface.

Regarding claim 11, Joyce in view of Chan teaches:
The method of claim 1, further comprising: 
However, Joyce in view of Chan does not, but Dye teaches:
changing an operation associated with the affordance. (Dye, FIG. 5I, 5H, the operation associated with the affordance 521 is changed, so as the visual representation.)
Joyce in view of Chan teaches different affordances that users can select to perform different operations. Dye further teaches to change the operation based on whether a affordance is selected or not.


Regarding claim 13, Joyce in view of Chan teaches:
The method of claim 1, wherein overlaying the affordance and the 3D virtual object (Joyce, see claim 1)comprises: 
However, Joyce in view of Chan does not, but Dye teaches:
determining whether a object occupies at least a threshold number of pixels; and compositing the affordance in response to determining that the object occupies at least the threshold number of pixels. (Dye [0215], “FIG. 5AA illustrates the user interface 501 in response to detecting a second portion of the swipe 581J (e.g., movement a first distance) at the location of the image in FIG. 5Y. The now-playing pane 541, lyrics pane 542, and queue pane 543 are moved upwards as compared to FIG. 5Z. FIG. 5AA illustrates that the queue pane 543 includes a queue representation 543A (described further below) indicative of upcoming media items.” Dye teaches moving the image object up on a screen, accordingly the affordance are moved up. It would have been well-known in the art to uses pixels of an object to decide the position of an object on a screen. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Dye in view of Joyce in view of Chan with the well-known knowledge to easily capture the position of the image object on the screen, so as to determine the affordance positon in the screen.)

Regarding claim 14, Joyce in view of Chan teaches:
The method of claim 1, further comprising: 
However, Joyce in view of Chan does not, but Dye teaches:
modifying a visual property of the 3D virtual object in order to indicate that the 3D virtual object is selectable. (Dye, [0181]-[0182], “FIG. 5D illustrates the user interface 501 of FIG. 5C with a touch 581B detected at a location of the image 531 (e.g., within the display region). The touch 581B is an input interacting with the image 531. The touch 581B includes a first portion (touchdown of a contact on the image 531 on the touch-sensitive display of the portable multifunctional device 100) and a second portion (liftoff of the contact from the touch-sensitive display of the portable multifunctional device 100). FIG. 5E illustrates the user interface 501 in response to detecting the touch 581B at the location of the image 531 in FIG. 5D. In response to detecting the touch 581B at the location of the image 531, the pause-play affordance 521 is changed back to a pause state and the size of the image 531 is increased (e.g., the size of the display region is increased) back to the size of the image 531 in FIG. 5A. As shown in FIG. 5E, the location of the image 531 (e.g., the center of the image 531) is unchanged. Also in response to detecting the touch 581B at the location of the image 531, the border 531A is, once again, displayed. The pause-play affordance 521 changing to the pause state (and resuming display of the border 531A) indicates that playback of the media item is resumed.”)
Joyce in view of Chan teaches displaying 3D virtual object. Dye teaches a user interface to allow users easily see if an object is selectable or not.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Chan and further in view of Dascola et al (US 2017/0046024 A1).
Regarding claim 12, Joyce in view of Chan teaches:
The method of claim 1, further comprising: 
However, Joyce in view of Chan does not, but Dascola teaches:
constraining a network connectivity of the device while the affordance is displayed.([0401], “FIG. 6B illustrates a control user interface 608, in accordance with some embodiments. Control user interface 608 includes control affordances 612 ( Airplane Mode), 614 (Wi-Fi), 616 (Bluetooth), 618 (Do Not Disturb Mode),”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Joyce in view of Chan with the limited network connectivity teaching of Dascola to gives users more control about the system operation.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Chan and further in view of Nystrom (US 2020/0341236 A1).
Regarding claim 21, Joyce in view of Chan teaches:
The method of claim 1, wherein presenting the pass-through video comprises: capturing, by one or more image sensors, images of the physical environment; and displaying the images on the display. (Joyce, [0065], “Although FIG. 1 does not show it, some implementations include a head-mounted display device (HMD). The HMD may be a separate device from the client computing device 102 or the client computing device 102 may include the HMD.”[0068]-[0069]” In this example, the physical space 200 includes an object 222. Here, the object 222 is an artwork on a wall of the physical space 200. The object 222 is contained within the field of view 204 of the camera assembly 112 of the client computing device 102. An example user interface screen 206 is also shown. The user interface screen 206 may, for example, be generated by the user interface engine 130 of the client computing device 102. The user interface screen 206 includes an image display panel 208, and a digital supplement selection panel 210. The image display panel 208 shows an image.”)
However, Joyce in view of Chan does not, but Nystrom teaches:
 the display includes an opaque display ([0011], “As examples, the display device 100 may be configured as a virtual reality head-mounted display ( HMD) device with the output 110 configured as an opaque surface, or as an augmented reality HMD device with the output configured as a see-through structure that allows virtual imagery to be combined with a view of the surrounding real-world environment.”)
Joyce in view of Chan teaches using a HMD to display image. Nystrom teaches the HMD can have an opaque display. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Joyce in view of Chan 

Regarding claim 22, Joyce in view of Chan teaches:
The method of claim 1, wherein displaying the images on the display. (Joyce, [0065], “Although FIG. 1 does not show it, some implementations include a head-mounted display device (HMD). The HMD may be a separate device from the client computing device 102 or the client computing device 102 may include the HMD.”[0068]-[0069]” In this example, the physical space 200 includes an object 222. Here, the object 222 is an artwork on a wall of the physical space 200. The object 222 is contained within the field of view 204 of the camera assembly 112 of the client computing device 102. An example user interface screen 206 is also shown. The user interface screen 206 may, for example, be generated by the user interface engine 130 of the client computing device 102. The user interface screen 206 includes an image display panel 208, and a digital supplement selection panel 210. The image display panel 208 shows an image.”)
However, Joyce in view of Chan does not, but Nystrom teaches:
 the display includes an optical see-through display that is at least partially transparent and wherein presenting the optical see-through comprises: allowing the optical see-through display to pass light emitted by or reflected off the physical environment. ([0011], “As examples, the display device 100 may be configured as a virtual reality head-mounted display ( HMD) device with the output 110 configured as an opaque surface, or as an augmented reality HMD device with the output configured as a see-through structure that 
Joyce in view of Chan teaches using a HMD to display image. Nystrom teaches the HMD can have a transparent display. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Joyce in view of Chan with the transparent display of Nystrom to allow the images generated using the method of Joyce in view of Chan to be displayed on different HMD devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YANNA WU/Primary Examiner, Art Unit 2611